ORDER
PER CURIAM.
Curtis E. Robinson (Defendant) appeals from the trial court’s judgment and sentence imposed (judgment) after a jury found him guilty of first-degree robbery, in violation of Section 569.0201. The trial court sentenced Defendant as a prior offender, pursuant to Section 558.016, to twenty-five years in the Missouri Department of Corrections.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All subsequent statutory references are to RSMo 2000, unless otherwise noted.